Citation Nr: 0026393	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
right ankle disability, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to August 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1991 rating decision of the RO.  

In December 1996, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected right ankle disability is 
not shown to be manifested by a level of disablement 
reflective of unfavorable ankylosis in extreme plantar 
flexion or dorsiflexion with abduction, adduction, inversion 
or eversion deformity.  





CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5270, 5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are considered in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  The veteran's service-connected 
right ankle disability is currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for severe injury of the foot, which is 
the maximum evaluation available under that Code.  

Under Diagnostic Code 5270, a 30 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  A 40 percent evaluation is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

As noted hereinabove, the Board remanded this matter for 
additional development of the record in December 1996, to 
include affording the veteran a VA examination in order to 
determine the nature and severity of his service-connected 
right ankle disability.  The first two out of three VA 
examinations afforded the veteran in accordance with the 
Board's remand were determined by the RO to be inadequate for 
rating purposes for failure to comply with the directives 
contained in the Board's Remand order.  

The third examination was conducted in April 2000.  The 
veteran reported that he had sustained a fracture to his 
right ankle in a motor vehicle accident in 1952 and, that, 
since then he had undergone two fusion procedures to 
alleviate his ankle condition.  

The veteran's current complaints included those of pain, 
stiffness, swelling, occasional redness, locking, 
fatigability and lack of endurance.  He further stated that 
he was not under current treatment for his right ankle 
condition and did not experience flare-ups in the condition, 
as his problems were essentially constant in nature.  
According to the veteran, he had been given a brace for his 
ankle in the past, but he did not use it but instead walked 
with the assistance of a cane.  He reported no episodes of 
dislocation or recurrent subluxation, but noted occasional 
night sweats.  He also indicated an inability to walk 
distances greater than 1/2 block.  

An examination of the ankle revealed two extremely well 
healed scars in the area of the medial malleolus and over the 
lateral malleolus.  The veteran also stated that he had a 
scar behind the right calcaneus area, but it was not apparent 
to the examiner.  As a result of the fusion, dorsiflexion and 
plantar flexion were restricted to 0 degrees and the veteran 
experienced no additional range of motion loss due to pain, 
fatigability or incoordination.  X-ray studies were noted to 
reveal some evidence of minimal arthritis.  The final 
diagnosis was that of fusion of the calcaneus and talus of 
the right ankle and foot with mild degenerative changes.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right ankle 
disability does not warrant an increased disability rating in 
excess of 30 percent.  Specifically, in light of the most 
recent examination which showed that the veteran's right 
ankle was fused at 0 degrees without additional functional 
loss due to pain, the Board finds that the clinical record 
does not support a conclusion that the present manifestations 
of the veteran's service-connected right ankle disability are 
consistent a level of disability reflective of unfavorable 
ankylosis in extreme plantar flexion or dorsiflexion or 
manifested by an abduction, adduction, inversion or eversion 
deformity such as to warrant an increased evaluation.  

Hence, the Board finds that the preponderance of the evidence 
is against the claim for an increase rating in excess of 30 
percent for the service-connected right ankle disability.  



ORDER

An increased rating for the service-connected right ankle 
disability is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


